Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-12-00529-CV

                                     Lorenzo FRANKS
                                         Appellant

                                              v.

  Arnold S. ZWICKE, Sheriff, and Deputies of the Guadalupe County Sheriff’s Department,
                                      Appellees

                 From County Court at Law No. 1, Guadalupe County, Texas
                             Trial Court No. 2012-CV-0105
                        Honorable Linda Z. Jones, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE CHAPA

      In accordance with this court’s opinion of this date, we AFFIRM the trial court’s
judgment.

        It is ORDERED that no costs shall be assessed against appellant Lorenzo Franks because
he is indigent.

       SIGNED April 17, 2013.


                                                   _____________________________
                                                   Marialyn Barnard, Justice